                   Case 3:15-bk-01249-JAF                 Doc 51    Filed 05/10/19      Page 1 of 2


                                           UNITED STATES BANKRUPTCY COURT
                                              MIDDLE DISTRICT OF FLORIDA
                                                JACKSONVILLE DIVISION

In re:                                                             CASE NO: 3:15-bk-01249-PMG
                                                                   Est. Time if hearing is required: 10 minutes
JASON CAMERON MCLEAN                                               Chapter 13

                    Debtor                         True               $0.00              0           0
________________________________________




                          CHAPTER 13 TRUSTEE’S PROPOSED MODIFIED PLAN

A.          NOTICES.

Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.
A limit on the amount of a secured claim based on a valuation                       Included      Not Included
which may result in a partial payment or no payment at all to the
secured creditor. See Sections C.5(d) and (e). A separate motion
will be filed.
Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                         Not Included
security interest under 11 U.S.C. § 522(f). A separate motion will
be filed. See Section C.5(e).

Nonstandard provisions, set out in Section E.                                       Included      Not Included
                                                                                    X


B.      MONTHLY PLAN PAYMENTS. Plan payments include the Trustee's fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the
Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any portion not
retained will be disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors.
             Case 3:15-bk-01249-JAF        Doc 51     Filed 05/10/19    Page 2 of 2


                 (A)    $255.00 for month 1;
                 (B)    $1,180.00 for months 2 through 8;
                 (C)    $1,361.00 for months 9 through 16;
                 (D)    $3,322.00 for month 17;
                 (E)    $1,361.00 for months 18 through 25;
                 (F)    $1,594.00 for month 26;
                 (G)    $1,361.00 for months 27 through 37;
                 (H)    $826.75 for months 38 through 41;
                 (I)    $13,575.13 for month 42;
                 (J)    $826.75 for months 43 through 50;
                 (K)    $1,066.75 for months 51 through 60.
E.      NONSTANDARD PROVISIONS:

        The “Notices” section as to actions that may be taken from Section C has intentionally
        been left un-marked and Paragraph C through D of the Model Plan have been redacted as
        no changes are proposed to any of the creditor distributions as allowed by the Order
        Confirming the Chapter 13 Plan, except for those as to the unsecured claims timely filed
        and allowed.


                                         DOUGLAS W. NEWAY, CHAPTER 13 TRUSTEE
                                         By: /s/ Marsha M. Brown
                                         Douglas W. Neway
                                         Florida Bar No. 0709948
                                         Marsha M. Brown, Attorney for Trustee
                                         Florida Bar #650064
                                         John J. Freeman, Jr., Attorney for Trustee
                                         Florida Bar #58618
                                         P.O. Box 4308
                                         Jacksonville, Florida 32201-4308
                                         Telephone (904)358-6465
                                         FAX (904)634-0038
                                         attorneys@ch13jaxfl.com

                                  CERTIFICATE OF SERVICE
         I hereby certify a true and correct copy of the foregoing was served by electronic
     transmission, facsimile transmission and/or U.S. Mail on May 10, 2019 on all interested
     parties.

                                       /s/ Marsha M. Brown
